DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT



Specification



To reply to Office Action dated 08/05/2021, The Applicant amended the original Abstract on a separate sheet, as follows:










ABSTRACT
A swing door operator for moving at least one door leaf between a first and a second position includes a motor and a mechanical drive unit connected to and capable of moving the at least one door leaf from the first position to the second position, and a braking circuit connected to the motor. The braking circuit includes a diode circuit arranged to apply a voltage drop to the motor. The motor is adapted to act as a generator and is configured to generate a voltage when the drive unit moves the at least one door leaf, and to brake a movement of the at least one door leaf when the voltage generated by the motor is larger than the voltage drop applied by the diode circuit. The diode circuit includes at least three diodes connected in series. 












Allowable Subject Matter
Claims 1 and 3-21 are allowed.
The following is an examiner’s statement of reasons for allowance:
For claim 1, the reasons for allowance are referred to Office Action dated 01/05/2022 and Applicant’s REMARK dated 03/02/2022.
Claims 3-21 are allowed because they depend on claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAI T DINH whose telephone number is (571)270-3852. The examiner can normally be reached (571)270-3852.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on (571)272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THAI T DINH/Primary Examiner, Art Unit 2846